Title: To Alexander Hamilton from John G. Coffin, 30 May 1799
From: Coffin, John G.
To: Hamilton, Alexander


          
            Sir
            Fort Niagara 30th May 1799.
          
          In March 1797 I made an application to the Secretary of War for a furlough, and as this was not answered—I had occasion to renew it. On the 8th of May 1798 he wrote to Major Rivardi as follows—“Doctor Coffin’s application for a furlough will be attended to, and as soon as a Surgeon or Mate can be had to supply his place while absent, his request may be complied with.” Since this I have heard nothing further on the Subject. My inducements to make this request have been fully stated to the Secretary, they were important, and from the long expectation I have been kept in, they have much increased in number and urgency.
          Doctor Davidson of the British Garrison at Fort George, has had the goodness to offer to take charge of the sick here (we have none now) during my absence—should there be any impropriety in accepting his services—I could readily obtain the same assistance from a medical friend at Newark, directly opposite, who is not in public life.
          If you Sir will favor me with a reply to this application, by next post, however short, I shall feel myself infinitely obliged.
          In the mean time I have the honor to be, very respectfully, your obedient humble Servant
          
            John G. Coffin S. Mate
            1st. Regt. of Artillery.
          
          Major General Hamilton &c
          
            Note—A copy of this letter, is this day transmitted to the
          
        